Exhibit 10.1

 



CHINA JO-JO DRUGSTORES, INC.

 

https:||apps.intelligize.com|General|images|1413263|000121390013007173|img01.jpg
[image_001.jpg]

 

November 7, 2018

Via Email

 

Dear Mr. Hu:

 

This letter shall confirm our discussions pursuant to which you have indicated
your willingness to serve as Chief Operating Officer of China Jo-Jo Drugstores,
Inc., a Nevada corporation (the “Company”), effective the date herein on the
terms set forth below until your earlier resignation or the removal pursuant to
the Company’s by-laws.

 

You will receive an annual compensation of $85,000.

 

You would also be reimbursed for all of your out-of-pocket expenses incurred for
business purpose with invoices supplied. For amount larger than $5,000 for one
time, a prior approval from the Company is required.

 

You may indicate your agreement with these terms by signing and dating this
letter agreement and returning it to the undersigned. By signing this letter
agreement, you reconfirm to the company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.



 

Very truly yours,

China Jo-Jo Drugstores, Inc.

 



By:      /s/ Lei Liu                         

Name: Lei Liu

Title: Chief Executive Officer





 

 

I have read and accept and agree to the above terms:



/s/ Wei Hu                         

Signature of Wei Hu

